Bodine, J.
'This is a timely application to review by certiorari the validity of a permit issued by the state water policy commission for the erection of a dam in the Bockaway river, twenty-four miles above prosecutor’s water supply. The property when the lake fills will be used for bathing and bungalow sites. Prosecutor’s interest in safeguarding the health of its people is great. Whether the state water policjr commission had power to pass upon the questions of diversion and pollution they did so. The testimony is in conflict. Failure by the city to move in the matter might result in grave injury, even if abatement of the diversion or pollution might subsequently be obtained. FTot only are debatable questions of fact presented, but also questions of law. The mere circumstances that defendant may be embarrassed in the use of its lands seems no reason to deny allocatur.
The writ may issue.